Exhibit 10.75
 
ARTHROCARE CORPORATION
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is effective as of April 2, 2009
(the “Effective Date”), by and between Todd Newton (“Executive”) and ArthroCare
Corporation, a Delaware corporation (the “Company”).  Certain capitalized terms
used in the Agreement are defined in Section 7 below.
 
RECITALS
 
WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to commence his employment with the Company and to motivate Executive
to maximize the value of the Company in the event of a Change of Control for the
benefit of its stockholders; and
 
WHEREAS, the Company and Executive wish to set forth the terms and conditions
related to Executive’s employment in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:
 
1. Term of Agreement.  The Agreement shall commence on the Effective Date and
shall expire on the first anniversary of the Effective Date (such period,
including any extensions pursuant to this Section 1, the “Term”).  This
Agreement shall be automatically renewable for one-year periods after the
expiration of the initial period, unless otherwise terminated pursuant to
Section 5.  This Agreement may also be terminated by either party, with or
without cause, at the end of the then-current Term with six months’ advance
written notice to the other party.
 
2. Duties and Scope of Employment.  The Company shall employ the Executive in
the position of Senior Vice-President and Chief Financial Officer, as such
position was defined in terms of responsibilities and compensation as of the
Effective Date; provided, however, that the Board of Directors shall have the
right, subject to the other provisions of this Agreement, at any time prior to
the occurrence of a Change of Control, to revise such responsibilities and
compensation as the Board of Directors in its discretion may deem necessary or
appropriate. The Executive shall comply with and be bound by the Company's
operating policies, procedures and practices from time to time in effect during
his employment.  During the term of the Executive's employment with the Company,
the Executive shall devote his full time, skill and attention to his duties and
responsibilities, and shall perform them faithfully, diligently and competently,
and the Executive shall use his best efforts to further the business of the
Company and its affiliated entities.
 
3. At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
party at any time for any or no reason.  If Executive’s employment terminates
for any reason, Executive shall not be entitled to any payments, benefits,
damages, award or compensation other than as provided in this Agreement.  The
rights and duties created by this Section 3 may not be modified in any way
except by a written agreement executed by the Chief Executive Officer of the
Company and Executive.
 

--------------------------------------------------------------------------------


 
4. Compensation.  For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
salary, Equity Awards (as defined in Section 7 below), bonuses and other
benefits described below in this Section 4.
 
(a) Salary.  Executive shall receive an annual salary of $285,000 (the “Base
Salary”).  Executive’s Base Salary will be payable biweekly pursuant to the
Company’s normal payroll practices.  The Base Salary shall be reviewed annually
by the Company’s Board of Directors or its Compensation Committee, and adjusted
as necessary following such review, and any increase will be effective as of the
date determined appropriate by the Board of Directors or its Compensation
Committee and will thereafter be deemed a part of Base Salary for purposes of
Sections 6(a) and 6(b) of this Agreement.
 
(b) Annual Bonus.  In addition to the Base Salary, for each fiscal year ending
during the Term, Executive shall have the opportunity to earn an annual
performance bonus (the “Annual Bonus”) in an amount up to 60% of Executive’s
Base Salary.  The exact amount of the Annual Bonus will be determined by the
Board of Directors or its Compensation Committee in consultation with the Chief
Executive Officer and Executive, based upon mutually agreed performance
objectives, both personal and corporate.
 
(c) Equity Awards.  Subject to the discretion of the Company’s Board of
Directors (or its Compensation Committee), Executive shall be eligible to
receive additional Equity Awards, from time to time in the future, on such terms
and subject to such conditions as the Board of Directors (or its Compensation
Committee) shall determine as of the date of any such grant.  To the extent
permitted by Section 422(d) of the Internal Revenue Code of 1986, as amended
(the “Code”), any stock options shall be incentive stock options.
 
(i)           Equity Award Acceleration Upon a Change of Control.  Subject to
any additional acceleration of vesting and exercisability and lapse of transfer
or forfeiture restrictions described in Section 6(a) below, upon a Change of
Control (as defined in Section 7 below), the vesting and exercisability of all
of Executive’s outstanding Equity Awards shall be automatically accelerated and
any transfer or forfeiture restrictions on such Equity Awards automatically
lapse as to 50% of the then-unvested shares subject thereto at the time of the
Change of Control.  The foregoing provision is hereby deemed to be a part of
each Equity Award and to supersede any contrary provision in any agreement
regarding such Equity Award.
 
(ii)           Equity Award Acceleration Upon a Hostile Takeover.  Subject to
any additional acceleration of vesting and exercisability and lapse of transfer
or forfeiture restrictions described in Section 6(a) below, upon a Hostile
Takeover (as defined in Section 7 below), the vesting and exercisability of all
of Executive’s outstanding Equity Awards shall be automatically accelerated and
any transfer or forfeiture restrictions on such Equity Awards automatically
lapse as to 100% of the shares subject thereto.  The foregoing provision is
hereby deemed to be a part of each Equity Award and to supersede any contrary
provision in any agreement relating thereto.
 
2

--------------------------------------------------------------------------------


 
(d) Additional Benefits.
 
(i) General.  Executive shall be eligible to participate in the Company’s
employee benefit plans of general application, including without limitation,
those plans covering medical, disability and life insurance in accordance with
the rules established for individual participation in any such plan and under
applicable law.  Executive shall be eligible for vacation and sick leave in
accordance with the policies in effect during the Term of this Agreement and
will receive such other benefits as the Company generally provides to its other
employees of comparable position and experience.
 
(ii) Relocation Assistance.  In connection with Executive’s commencement of
employment, the Company will pay Executive an amount equal to $1,500 per month
for the first six months following the Effective Date (the “Relocation
Assistance Payments”).  In the event that Executive’s employment terminates
within six (6) months after the Effective Date due to a Voluntary Termination or
a Termination for Cause, Executive will be obligated to repay to the Company, on
a prorated basis, the amount of any Relocation Assistance Payments previously
made by the Company (with such repayment to be made within ten (10) days after
the date of Executive’s termination of employment).
 
(e) Reimbursement of Expenses.  Executive shall be authorized to incur on behalf
and for the benefit of, and shall be reimbursed by, the Company for reasonable
expenses, provided that such expenses are substantiated in accordance with
Company policies.
 
5. Termination of Agreement.  This Agreement may be terminated during its Term
upon the occurrence of any of the following events:
 
(i) The Company’s termination of Executive for Cause (as defined in Section 7
below) (“Termination for Cause”);
 
(ii) The Company’s termination of Executive without Cause (as defined in Section
7 below), which determination may be made by the Company at any time at the
Company’s sole discretion, for any or no reason (“Termination Without Cause”);
 
(iii) The effective date of a written notice sent to the Company from Executive
stating that Executive is electing to terminate his employment with the Company
(“Voluntary Termination”); or
 
(iv) Executive’s death or Disability (as defined in Section 7 below).
 
6. Severance Benefits.  Executive shall be entitled to receive severance
benefits upon termination of employment only as set forth in this Section 6:
 
(a) Termination Following a Change of Control.
 
3

--------------------------------------------------------------------------------


 
(i) Involuntary Termination.  If Executive’s employment with the Company is
terminated at any time within 24 months after a Change of Control as a result of
an Involuntary Termination, then, subject to Executive executing and not
revoking a general mutual release of claims in a form acceptable to the Company
(which Executive must execute and deliver to the Company within fifty (50) days
following the date of termination and shall not have been revoked by Executive
within any period permitted under applicable law), Executive shall be entitled
to receive the following severance and other benefits, provided that such
termination of employment with the Company constitutes a Separation from
Service:
 
(A) Severance Pay.  During the Continuation Period, Executive shall be entitled
to receive as severance an amount equal to the sum of (i) Executive’s Base
Salary (on a monthly basis) multiplied by the length of the Continuation Period,
plus (ii) an amount equal to the cash portion of Executive’s target Annual Bonus
for the fiscal year in which the termination occurs (with it deemed that all
performance goals have been met at 100% of budget or plan) multiplied by (x) the
number of months in the Continuation Period divided by (y) 12.  Such severance
payments will be made periodically in the same amounts and at the same intervals
as the payments of Base Salary were made immediately prior to termination of
employment; provided, however, that any such payments that would otherwise have
been made before the first normal payroll payment date falling on or after the
First Payment Date shall be made on the First Payment Date.  In addition, during
the Continuation Period, the Company shall continue to make available to
Executive and Executive’s spouse and dependents any group health plans, life
insurance plans and other benefit plans and programs of the Company which were
available to such individuals on the date of such termination of employment (the
“Benefit Programs”), to the extent permitted by law and subject to the terms and
conditions of the relevant plan or program.  For purposes of this Section
6(a)(i)(A), Benefit Programs will not include future participation in any
discretionary bonus or equity incentive pool, other than amounts as contemplated
in this subsection A.
 
(B) Medical Benefits.  During the Continuation Period, Executive shall be
entitled to receive a payment in an amount equal to $1,500 per month, which
shall be intended to reimburse Executive’s premium payments, if any, for group
health coverage elected by Executive pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).
 
(C) Equity Acceleration.  The vesting and exercisability of all of Executive’s
outstanding Equity Awards shall be automatically accelerated and any transfer or
forfeiture restrictions on such Equity Awards automatically lapse as to 100% of
the shares subject thereto.  The foregoing provision is hereby deemed to be a
part of each Equity Award and to supersede any contrary provision in any
agreement relating thereto.
 
(ii) Voluntary Termination; Termination For Cause.  If Executive’s employment
with the Company is terminated at any time within 24 months after a Change of
Control as a result of a Voluntary Termination or a Termination for Cause, then
Executive shall not be entitled to receive payment of any severance
benefits.  Executive will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Executive’s termination of employment and Executive’s
benefits will be continued under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination and in accordance with applicable law.
 
4

--------------------------------------------------------------------------------


 
(b) Termination Apart from a Change of Control.
 
(i) Involuntary Termination.  If Executive’s employment with the Company
terminates as a result of an Involuntary Termination at any time prior to the
occurrence of a Change of Control or after the 24-month period following the
effective date of a Change of Control, then, subject to Executive executing and
not revoking a general release of claims against the Company in a form
acceptable to the Company (which Executive must execute and deliver to the
Company within fifty (50) days following the date of termination and shall not
have been revoked by Executive within any period permitted under applicable
law), Executive will be entitled to receive the following severance and other
benefits, provided that such termination of employment with the Company
constitutes a Separation from Service:
 
(A) Severance Pay.  The Company shall pay to Executive in one lump-sum payment
on the First Payment Date, an amount equal to (i) Executive’s Base Salary (on a
monthly basis) multiplied by the length of the Continuation Period, plus (ii) an
amount equal to the cash portion of Executive’s target Annual Bonus for the
fiscal year in which the termination occurs (with it deemed that all performance
goals have been met at 100% of budget or plan) multiplied by (x) the number of
months in the Continuation Period divided by (y) 12.  In addition, during the
Continuation Period, the Company shall continue to make available to Executive
and Executive’s spouse and dependents the Benefit Programs, to the extent
permitted by law and subject to the terms and conditions of the relevant plan or
program.  For purposes of this Section 6(b)(i)(A), Benefit Programs will not
include future participation in any discretionary bonus or equity incentive
pool, other than continuation of amounts as contemplated in this subsection A.
 
(B) Medical Benefits.  During the Continuation Period, Executive shall be
entitled to receive a payment in an amount equal to $1,500 per month, which
shall be intended to reimburse Executive’s premium payments, if any, for group
health coverage elected by the Executive pursuant to the COBRA.
 
(ii) Voluntary Termination; Termination for Cause.  If Executive’s employment
with the Company is terminated at any time prior to a Change of Control or after
the 24 month period following the effective date of a Change of Control as a
result of a Voluntary Termination (other than an Involuntary Termination, in
which case Section 6(b)(i) will apply) or a Termination for Cause, then
Executive shall not be entitled to receive payment of any severance or other
benefits described in this Section 6.  Executive will receive payment(s) for all
salary and unpaid vacation accrued as of the date of Executive’s termination of
employment and Executive’s benefits will be continued under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination and in accordance with applicable law.
 
(c) Termination Resulting from Death or Disability.  If Executive’s employment
is terminated as a result of Executive’s death or Disability, Executive shall
not be entitled to any other severance or other benefits described above in this
Section 6.  Executive, or, as the case may be, Executive’s estate or designated
beneficiary(ies) will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Executive’s termination of employment and Executive’s
benefits will be continued under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination and in accordance with applicable law.
 
5

--------------------------------------------------------------------------------


 
7. Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:
 
(a) “Cause” for Executive’s termination will exist at any time after the
happening of one or more of the following events, in each case as determined in
good faith by the Company’s Board of Directors:
 
(i) Executive’s gross negligence or willful misconduct in performance of his
duties hereunder where such gross negligence or unique misconduct has resulted
or is likely to result in substantial and material damage to the Company or any
of its subsidiaries;
 
(ii) Executive’s repeated and unjustified absence from the Company;
 
(iii) Executive’s material and willful violation of any federal or state law;
 
(iv) The commission of any act of fraud by Executive with respect to the
Company;
 
(v) Executive’s conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company; or
 
(vi) Executive’s incurable material breach of any element of the Company’s
Confidential Information and Invention Assignment Agreement, including without
limitation, Executive’s theft or other misappropriation of the Company’s
proprietary information.
 
(b) “Change of Control” shall mean the occurrence of any of the following
events, provided that such event constitutes a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, as described in Treasury Regulation
Section 1.409A-3(i)(5):
 
(i) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;
 
(ii) The approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
 
6

--------------------------------------------------------------------------------


 
(iii) A change in the composition of the Board, as a result of which fewer than
a majority of the directors are Incumbent Directors.  “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i) or (ii) or in connection with an actual or threatened proxy contest relating
to the election of directors of the Company; or
 
(iv) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, without the approval of the
Company’s Board of Directors.
 
(c) “Continuation Period” shall mean a period, commencing on the date of an
Involuntary Termination, of a duration equal to two (2) months for each full
month of Executive’s employment as Senior Vice-President and Chief Financial
Officer of the Company, up to a maximum of (i) 24 months, for purposes of an
Involuntary Termination which occurs within 24 months after a Change of Control,
or (ii) 12 months, for purposes of an Involuntary Termination which occurs prior
to a Change of Control or more than 24 months following a Change of Control.
 
(d) “Disability” shall mean that Executive has been unable to perform his duties
under this Agreement as a result of his incapacity due to physical or mental
illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such Agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Executive’s employment.  In the event that Executive resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.
 
(e) “Equity Award” shall mean a grant of stock options, stock appreciation
rights, restricted stock or restricted stock units.
 
(f) “First Payment Date” shall mean the sixtieth (60th) day following the date
of the Executive’s Separation from Service.
 
(g) “Hostile Takeover” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities,
without the approval of the Company’s Board of Directors.
 
7

--------------------------------------------------------------------------------


 
(h) “Involuntary Termination” shall include any Termination Without Cause and
Executive’s Voluntary Termination, upon 30 days prior written notice to the
Company within 90 days following:
 
(i) The assignment of any duties, or the removal from or reduction or limitation
of duties or responsibilities, which in any case is a significant change in
Executive’s position, title, organization level, duties, responsibilities,
compensation and status with the Company, without Executive’s express written
consent;
 
(ii) A substantial reduction of the facilities and perquisites provided to
Executive (including office space or relocation more than 30 miles from the
Company’s then present location);
 
(iii) A reduction in Executive’s Base Salary (other than in connection with a
general decrease in base salaries for officers of the Company);
 
(iv) A material reduction in the kind or level of Executive’s benefits
(including percentage bonus opportunity) with the result that the overall
benefits package is significantly reduced;
 
(v) any purported termination of the Executive by the Company that is not
effected for Disability or for Cause, or any purported termination for which the
grounds relied upon are not valid; or
 
(vi) The failure of the Company to obtain the assumption of this Agreement by
any successors; provided, however, that no Involuntary Termination shall be
deemed to have occurred if any such successor substitutes an agreement for this
Agreement providing comparable severance benefits to those provided in this
Agreement.
 
(i) “Separation from Service” shall mean a termination of the Executive’s
employment with the Company which constitutes a separation from service within
the meaning of Section 409A of the Code and the regulations promulgated
thereunder, including Treasury Regulation Section 1.409A-1(h).
 
8. Golden Parachute Excise Tax.
 
(a) Effect of Excise Tax.  In the event that it shall be determined that any
payment or other benefit by the Company to or for the benefit of Executive under
this Agreement, whether paid or payable (the “Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payments shall be payable either (i) in full, or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Excise Tax, results in the receipt
by Executive, on an after-tax basis, of the greatest amount of Payments,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax.  To the extent that any reduction of Payments is required pursuant
to this Section 8(a), the specific Payments that shall be reduced and the order
of such reduction shall be determined by the Company in its sole discretion.
 
8

--------------------------------------------------------------------------------


 
(b) Determination.  Unless the Company and Executive otherwise agree in writing,
any determination required under this Section shall be made in writing by the
nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change of Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by the Company), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their determination
under this Section.  The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.
 
9. Confidentiality Agreement.  Executive shall sign, as of the Effective Date,
the Company’s standard form of Employment, Proprietary Information and Invention
Assignment Agreement that covers protection of the Company’s proprietary
information and assignment of inventions (the “Confidentiality
Agreement”).  Executive hereby represents and warrants to the Company that he
agrees to abide by the terms of the Confidentiality Agreement and further agrees
that the provisions of the Confidentiality Agreement shall survive any
termination of this Agreement or of Executive’s employment relationship with the
Company.
 
10. Nonsolicitation Covenant.  Executive hereby agrees that he shall not, during
the Term of this Agreement and for 12 months thereafter, do any of the following
without the prior written consent of the Company’s Board of Directors:
 
(a) Solicit Business.  Solicit or influence or attempt to influence any client,
customer or other person either directly or indirectly, to direct his or its
purchase of the Company’s products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company; and
 
(b) Solicit Personnel.  Solicit or influence or attempt to influence any person
employed by the Company to terminate or otherwise cease his employment with the
Company or become an employee of any competitor of the Company.
 
11. Conflicts.  Executive represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Executive is a
party.  Executive has not, and will not during the Term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement.  Executive further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will.
 
12. Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise), or
to all or substantially all of the Company’s business and/or assets shall assume
the obligations of the Company under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and assets that
executes and delivers the assumption agreement described in this Section 12 or
which becomes bound by the terms of this Agreement by operation of law.  The
terms of this Agreement and all of Executive’s rights hereunder shall inure to
the benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
9

--------------------------------------------------------------------------------


 
13. Indemnification Agreement.  The Company and the Executive have entered into
an Indemnification Agreement substantially in the form filed as Exhibit 10.1 to
the Company’s Registration Statement on Form S-1 filed with the Securities and
Exchange Commission (Registration No. 33-80453).
 
14. Section 409A of the Code.
 
(a) Notwithstanding any provision to the contrary in the Agreement, if Executive
is deemed by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Executive’s termination benefits shall not be provided to the Executive
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Executive’s Separation from Service with the Company or (ii) the
date of the Executive’s death.  Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section 14(a) shall be paid in a lump sum to
the Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein, with all such payments to be subject to all
required tax withholding.  For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), the Executive’s right to receive any installment payments
payable pursuant to this Agreement (the “Installment Payments”) shall be treated
as a right to receive a series of separate payments and, accordingly, each
Installment Payment shall at all times be considered a separate and distinct
payment.
 
(b) In addition, any reimbursements payable to the Executive pursuant to this
Agreement shall be paid to the Executive no later than December 31 of the year
following the year in which the cost was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and the Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.
 
15. Miscellaneous Provisions.
 
(a) No Duty to Mitigate.  Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement,
shall any such payment be reduced by any earnings that Executive may receive
from any other source.
 
10

--------------------------------------------------------------------------------


 
(b) Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the parties.  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
 
(c) Entire Agreement.  This Agreement, along with the Confidentiality Agreement
and the Indemnification Agreement referred to herein, constitute the entire
agreement of the parties and supersedes all oral negotiations and prior writings
with respect to the subject matter hereof.
 
(d) Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally,
by facsimile or by a nationally recognized delivery service (such as Federal
Express or UPS), or forty-eight (48) hours after being deposited in the U.S.
mail as certified or registered mail with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address as set forth below
or as subsequently modified by written notice.  Any termination by the Company
for Cause or by Executive as a result of an Involuntary Termination shall be
communication by a notice of termination to the other party hereto given in
accordance with this Section.  Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 15 days after the giving of such
notice).  The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.
 
(e) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, without
giving effect to the principles of conflict of laws.  Executive hereby consents
to the personal jurisdiction of the state and federal courts located in Texas
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.
 
(f) Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(g) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
11

--------------------------------------------------------------------------------


 
(h) Arbitration.   Any dispute or claim arising out of or in connection with
this Agreement shall be finally settled by binding arbitration in Austin, Texas
in accordance with the rules of the American Arbitration Association by one
arbitrator appointed in accordance with said rules.  The arbitrator shall apply
Texas law, without reference to rules of conflicts of law or rules of statutory
arbitration, to the resolution of any dispute.  Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.  This Section 15(h) shall not apply to the
Confidentiality Agreement.
 
(i) No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (i) shall be void.
 
(j) Employment Taxes.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(k) Assignment by Company.  The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment.  In the case
of any such assignment, the term “Company” when used in a Section of this
Agreement shall mean the corporation that actually employs Executive.
 
(l) ADVICE OF COUNSEL.  EXECUTIVE ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, HE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 
[Signature Page Follows]
 
12

--------------------------------------------------------------------------------


 
The parties have executed this Agreement as of the date first written above.
 

  ARTHROCARE CORPORATION          
 
By:
/s/ David Fitzgerald       David Fitzgerald           Title:  Acting Chief
Executive Officer             Address:   
7500 Rialto Boulevard
Building Two, Suite 100
Austin, TX  78735
 

 
 

  TODD NEWTON          
 
Signature: 
/s/ Todd Newton           Address:      
507 Blackjack Oak
San Antonio, Texas  78230  
 

 
13

--------------------------------------------------------------------------------

